We think there was power at the Special
Term to make the order appealed from,, but that the discretion.was not jridiciously exercised in this case. No injury'can occur by respecting the judgment of the Special Term and, of'this court pending the appeal to the Court of Appeals, and it does not appear to us as a proper case for suspending its operation. Order reversed; with ten dollars costs and disbursements, and motion denied, with costs. Hirschberg, Pi .!., Bartlett, Woodward, Jenks and Rich, JJ., concurred.. Frederick J. Hamilton, Appellant, v. Wolf Sober, Respondent.— Judgment of •"the Municipal Court unanimously affirmed, with costs. No opinion. Present — ' Hirschberg, Pi J., Bartlett, Woodward, Jenks and Rich, JJ.'